DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's amendment filed March 16, 2021 has been entered.  Claims 2-4, 9-30, and 41-42 are cancelled.  Claims 1, 5-8, and 31-40 are pending.  Claims 31-40 are withdrawn.  Claims 1 and 5-8 are currently under examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 5-8, in the reply filed on March 16, 2021 is acknowledged.
Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 16, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
the phrase "in vitro" should be italicized on p. 7, paragraph [0027], line 3; and on p. 13, paragraph [0046], lines 4 and 9. 
the phrase "in vivo" should be italicized on p. 13, paragraph [0046], lines 4 and 10. 
the phrase "ex vivo" should be italicized on p. 13, paragraph [0046], line 10. 
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  on line 5 of claim 8, the phrase "in vitro" should be italicized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the nucleic acid further encodes at least one of a neoepitope, a co-stimulatory molecule, a cytokine, and a checkpoint inhibitor”.  As recited, it is unclear if the nucleic acid should encode at least one of each type of molecule or at least one from the group listed.  Claim 1 should recite, “wherein the nucleic acid further encodes at least one of a neoepitope, a co-stimulatory molecule, a cytokine, or a checkpoint inhibitor”, or “wherein the nucleic acid further encodes at least one of each of the group consisting of a neoepitope, a co-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woodland et al. (US 20020016974 A1; published February 7, 2002; as cited in IDS filed on May 31, 2019) in view of Chamberlain et al. (US 6063622 A; published May 16, 2000; as cited in IDS filed on May 31, 2019).
Woodland et al.’s disclosure is directed to a transgenic animal, which expresses a Coxsackie-adenovirus receptor (CAR, or CXADR) in its cells. The invention provides a new animal model for effecting adenovirus-mediated gene delivery and for testing gene function in vivo, and also provides new opportunities to assess gene function in vitro using freshly isolated cells (abstract).
Regarding claim 1, Woodland et al. teaches a method of isolating immune competent cells (lymphocytes) from an animal, modifying the immune competent cells by transfecting them with a recombinant adenoviral vector comprising a regulatory sequence operably linked to a nucleic acid encoding CXADR (Coxsackie-adenovirus receptor), and implanting the modified immune competent cells back into the animal (claim 21, para 0068 and Example 3).  Woodland et al. further teaches wherein the immune competent cell can be NK cells, splenic B cells, T cells, and macrophages (paras 0057, 0104, and 0103).  Woodland et al. teaches wherein the nucleic acid can encode an MHC (neoepitope), cytokine, a co-stimulatory molecule, or a checkpoint inhibitor (paras 0009, 0060 and 0075).  
Regarding claim 6, Woodland et al. teaches a method of infecting a cell with an adenovirus, by contacting a cell engineered to express a nucleic acid sequence encoding a 
Regarding claim 8, Woodland et al. teaches the method of claim 6 where cells can be isolated from the transgenic animal, infected with the adenovirus vector in vitro, e.g., by transfection, and returned to transgenic or non-transgenic recipients (para 0057). 
Woodland et al. does not specifically teach the method of claim 1 comprising cultivating the modified immune competent cell to a desired quantity in a first medium under conditions to express the CXADR and replacing the first medium with a second medium suitable for administration of the modified immune competent cell to a mammal.  Woodland et al. does not teach the method of claim 6 wherein the recombinant adenovirus has an E2b deletion.
Chamberlain et al.’s disclosure is directed to improved adenoviral vectors, some of which comprise deletions within the E2b region of the adenoviral genome and some with deletions for all viral coding regions. These "gutted" vectors permit the transfer of large genes to cells as demonstrated herein by the transfer of the dystrophin gene to the muscle of mice. The E2b-deleted vectors and the gutted vectors provide improved adenoviral vectors useful for a wide variety of gene therapy applications (abstract).
Regarding claim 7, Chamberlain et al. teaches the method of claim 6 wherein the recombinant adenovirus has an E2b deletion (p. 24, col. 4, lines 18-26).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the method, as previously disclosed by Woodland et al., by using a recombinant adenovirus having an E2b deletion, as described by Chamberlain et al. to have more effective vectors.  Chamberlain et al. teaches that that the E2b-deleted recombinant adenovirus is capable of self-propagation in a mammalian cell line (p. 24, col. 4, lines 31-41).  It would have been further obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to cultivate the modified immune competent cell to a desired quantity in a first medium under conditions to express the CXADR and to replace et al. teaches isolating immune competent cells (lymphocytes) from an animal, transfecting them in vitro with a recombinant adenoviral vector expressing CXADR, and implanting the modified immune competent cells back into the animal (paras 0068 and Example 3)  It would have been obvious to a person of ordinary skill in the art to culture cells to a desired quantity after transfection with CXADR and then to change the medium from a growth medium to a different medium suitable for delivery back into an animal.  The ordinary artisan would have been motivated to combine the teachings of Woodland et al. and Chamberlain et al. in order to improve methods of modifying immune competent cells by using improved adenovirus vectors and prepare the cells in a medium suitable for administration to a mammal for gene therapy.  The ordinary artisan would have had a reasonable expectation of success because Woodland et al. and Chamberlain et al. are both directed to methods of modifying mammalian cells with recombinant adenoviral vectors for gene therapy.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woodland et al. (US 20020016974 A1; published February 7, 2002) and Chamberlain et al.  (WO 03093455 A2; published November 13, 2003), as applied to claims 1 and 6-8, and in further view of Shibata et al. (Gene Therapy, 7, 493–498 published April 12, 2000).
Woodland et al. and Chamberlain et al. are directed to methods of modifying mammalian cells with recombinant adenoviral vectors for gene therapy and describe claims 1 and 6-8 as described above.
Regarding claim 5, Woodland et al. teaches a variety of inducible promoters and further teaches that transgene expression can be precisely regulated, for example, an inducible regulatory sequence such as a regulatory sequence that is sensitive to certain physiological regulators, e.g., circulating glucose levels, or hormones (paras 0042 and 0044).  However, et al. and Woodland et al. do not specifically teach the method of claim 1 wherein the recombinant nucleic acid encoding CXADR is under the control of a hypoxia inducible promoter.
Shibata et al.‘s disclosure is directed to developing new gene therapy vectors whose expression is selectively activated by hypoxia, a unique feature of human solid tumors (abstract).
Regarding claim 5, Shibata et al. teaches a vector composed of 5HRE (hypoxia-responsive elements) ligated to a human CMV minimal promoter increased gene expression over 500-fold in response to hypoxia (p. 494, Col. 1, para 2).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the combined methods of Woodland et al. and Chamberlain et al., as described above, by adding hypoxia-inducible regulatory sequences as taught by Shibata et al. to enhance gene expression from the transfected vector.  Shibata et al. teaches that a hypoxia inducible vector may be useful to obtain tumor-specific gene expression by exploiting tumor hypoxia (p. 494, Col. 1, para 2).  The ordinary artisan would have been motivated to combine the teachings of Woodland et al. and Chamberlain et al. in order to improve methods of modifying immune competent cells by adding hypoxia inducible regulatory elements to the expression vectors.  The ordinary artisan would have had a reasonable expectation of success because Woodland et al., Chamberlain et al., and Shibata et al. are all directed to methods of modifying mammalian cells with recombinant vectors for gene therapy.

Conclusion
	No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        


/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636